Citation Nr: 1201418	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her son.




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945, April 1948 to November 1949, and August 1954 to April 1971.  The Veteran died in 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The appellant appeared before the undersigned Acting Veterans Law Judge at a Board hearing via videoconference in October 2011.  A transcript is of record. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in February 2008; the immediate cause of death was pneumonia and the underlying causes of death were aspiration and dysphagia.    

2.  At the time of the Veteran's death, service connection was in effect for a postoperative right inguinal hernia; posttraumatic stress disorder; arthritis of the cervical spine, lumbar spine, and thoracic spine; degenerative arthritis of the bilateral shoulders; fracture of the distal phalanx of the right middle finger; residuals of calcified granulomatous disease of the left lung; and left ear hearing loss.  

3.  Competent medical evidence shows that the service-connected postoperative right inguinal hernia contributed materially and substantially to cause the Veteran's death.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.102, 3.302, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the favorable action taken below, no discussion of the VCAA at this point is required.

Legal Criteria

The surviving spouse of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2011).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The appellant asserts that the Veteran's death was caused by his service-connected disorders.  With resolution of the doubt in favor of the appellant, the claim for service connection for the cause of the Veteran's death is granted.  

The Board finds that the evidence of record establishes that the service-connected post operative right inguinal hernia contributed substantially and materially in producing to the Veteran's death.  

Service connection for post operative right inguinal hernia was established in February 1984.  A zero percent rating was assigned from July 7, 1983.  

Service treatment records show that in August 1948 and September 1948, an indirect inguinal hernia was detected.  The Veteran did not desire surgery at that time.  An August 1954 enlistment examination noted that the Veteran had dilated inguinal rings, bilaterally.  

Service treatment records dated in November 1966 indicate that the Veteran reported having abdominal pains before meals or when he was hungry.  Examination of the abdomen revealed a right inguinal hernia palpable at the external inguinal ring.  The impression was right inguinal hernia. 

Service treatment records dated in August 1968 indicate that the Veteran was referred for a surgical evaluation for a right inguinal hernia.  

Post service records show treatment for the right inguinal hernia.  VA hospital records dated in August 1983 note that the Veteran had a previous operation on the right inguinal hernia in approximately 1980.  A July 1989 VA examination report notes that the Veteran had a previous repaired inguinal hernia.  He had no major difficulties at that time.  An October 1995 VA examination notes that there was a well healed inguinal hernia scar.  There was no sign of recurrence, direct, indirect, or femoral.  A December 2006 VA treatment record notes that the Veteran had occasional epigastric discomfort.  

The evidence of record shows that the Veteran underwent inguinal hernia repair shortly before his death and that surgery triggered a sequence of events leading directly to the Veteran's death.  

The discharge summary for W. Medical Center details the events leading up to the Veteran's demise.  The hospital records indicate that the Veteran was admitted with nausea, vomiting, shortness of breath, and pain on urination on January 6, 2008.  Examination revealed tenderness suprapubically with a mass palpated in the right subrapubic area just anterior to the old hernia operation scar.  The assessment in pertinent part was ileus/obstruction.  The hospital records indicate that the radiologist believed that the obstruction was due to the right inguinal hernia.  

The Veteran underwent surgery to repair a strangulated inguinal hernia.  The surgeon noted that there was significant involvement of the small intestines.  The Veteran also had a small bowel resection.  Following the surgery, the Veteran was placed on a feeding tube.  Hospital records indicate that on January 7, the Veteran was found to have lower lobe pneumonia.  

Hospital records indicate that on January 14, the Veteran aspirated the tube feeding and entered respiratory failure.  He was intubated and transferred to the Intensive Care Unit.  It was noted that the Veteran had a history of aspiration pneumonia in the past.    

The discharge summary indicates that on January 21, the Veteran had acute respiratory distress.  He underwent a tracheostomy on January 22 and had a PEG tube placed on January 23.  Records show that on February 10, the Veteran had an increased need for oxygen.  X-ray examination showed a loss of lung volume with new lingula infiltrate believed to have been aspirated bolus tube feeding.  On February [redacted], the Veteran became unresponsive.  Pulmonary and cardiopulmonary resuscitation were started and failed.  The Veteran died on February [redacted]. 

The discharge summary indicates that the Veteran had left pneumonia secondary to aspiration of the tube feed via Dobbhoff on January 14, 2008 and recurrent aspiration from bolus tube feeding on February 9, 2008 with resultant aspiration pneumonia which was the likely cause for respiratory distress which led to the Veteran's demise.  The Veteran's death certificate lists the immediate cause of death as pneumonia and the underlying causes of death were aspiration and dysphagia.  

At the time of the Veteran's death, service connection was in effect for postoperative right inguinal hernia.  There is no competent evidence of record which establishes that an inguinal hernia other than the service-connected post operative right inguinal hernia required the surgical repair and treatment in January and February 2008.   

The provisions of 38 C.F.R. § 3.312 provide that, in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

Taking into account the entire record, the Board finds that the Veteran's death is secondary to the service-connected postoperative right inguinal hernia.  The record establishes that the Veteran underwent inguinal hernia repair of the service-connected inguinal hernia shortly before his death and that surgery triggered a sequence of events leading directly to the Veteran's death.  Therefore, with resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected right inguinal hernia contributed substantially and materially in producing to the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


